

116 S5012 IS: Holding Sexual Predators and Online Enablers Accountable Act of 2020
U.S. Senate
2020-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5012IN THE SENATE OF THE UNITED STATESDecember 11, 2020Mrs. Loeffler (for herself and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend chapter 110 of title 18, United States Code, to provide for criminal and civil liability for an interactive computer service that willfully or recklessly promotes or facilitates child exploitation, to amend section 230 of the Communications Act of 1934, and for other purposes. 1.Short titleThis Act may be cited as the Holding Sexual Predators and Online Enablers Accountable Act of 2020.2.Liability for hosting child exploitation and other abuses of children(a)AmendmentChapter 110 of title 18, United States Code, is amended by adding at the end the following:2260B.Liability for hosting child exploitation and other abuses of children(a)OffenseIt shall be unlawful for any person, using a facility or means of interstate commerce or affecting interstate or foreign commerce, to—(1) own, manage, or operate an interactive computer service (as such term is defined in section 230(f) of the Communications Act of 1934 (47 U.S.C. 230(f))) that promotes or facilitates the hosting or trafficking in any materials or content described in section 2251, 2251A, 2252, or 2252A; and (2)act in reckless disregard of the fact that the conduct described in paragraph (1) contributed to a violation of section 2251, 2251A, 2252, or 2252A.(b)PenaltyWhoever violates this section, or conspires or attempts to do so, shall be fined under this title, imprisoned for not more than 25 years, or both. (c)Civil remedy(1)In generalAny person aggrieved by a violation of this section may bring a civil action in an appropriate district court of the United States for relief described in paragraph (2). (2)ReliefIn a civil action brought under this subsection, the court may award appropriate relief, including damages and reasonable attorneys' fees..(b)Table of sections amendmentsThe table of sections for chapter 110 of title 18, United States Code, is amended by inserting after the item relating to section 2260A the following:2260B. Liability for hosting child exploitation and other abuses of children..3.Sexual exploitation of childrenSection 2251 of title 18, United States Code, is amended by striking subsection (e) and inserting the following:(e)Any individual who violates, or attempts or conspires to violate, this section shall be fined under this title and imprisoned not less than 20 years nor more than 30 years, but if such person has any prior conviction under this chapter, section 1591, chapter 71, chapter 109A, or chapter 117, or under section 920 of title 10 (article 120 of the Uniform Code of Military Justice), or under the laws of any State relating to the aggravated sexual abuse, sexual abuse, abusive sexual contact involving a minor or ward, or sex trafficking of children, or the production, possession, receipt, mailing, sale, distribution, shipment, or transportation of child pornography, such person shall be fined under this title and imprisoned for not less than 35 years nor more than life. Any organization that violates, or attempts or conspires to violate this section shall be fined under this title. Whoever, in the course of an offense under this section, engages in conduct that results in the death of a person, shall be punished by death or imprisoned for not less than 30 years or for life..4.Certain activities relating to material involving the sexual exploitation of minorsSection 2252(b) of title 18, United States Code, is amended—(1)in paragraph (1)—(A)by striking not less than 5 years and inserting not less than 10 years; and(B)by striking not less than 15 years and inserting not less than 20 years; and(2)in paragraph (2), by striking not less than 10 years nor more than 20 years and inserting not less than 20 years nor more than 40 years. 5.Communications Decency Act amendmentSection 230(e) of the Communications Act of 1934 (47 U.S.C. 230(e)) is amended by adding at the end the following:(6)No effect on sexual exploitation and other abuses of children lawsNothing in this section (other than subsection (c)(2)(A)) shall be construed to impair or limit—(A)any claim in a civil action brought under section 2260B of title 18, United States Code, if the underlying claim constitutes a violation of section 2260B; or(B)any charge in a criminal prosecution brought under State law if the conduct underlying the charge would constitute a violation of section 2260B of title 18, United States Code..